Name: Commission Regulation (EEC) No 1714/86 of 2 June 1986 amending Regulation (EEC) No 143/86 derogating from Regulation (EEC) No 3061/84 as regards the time limit for the submission of crop declarations relating to olive trees in respect of the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/ 18 Official Journal of the European Communities 3 . 6 . 86 COMMISSION REGULATION (EEC) No 1714/86 of 2 June 1986 amending Regulation (EEC) No 143/86 derogating from Regulation (EEC) No 3061/84 as regards the time limit for the submission of crop declarations relating to olive trees in respect of the 1985/86 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), and in particular Article 1 9 thereof, Whereas, under Articles 1 ( 1 ) and 4 ( 1 ) of Commission Regulation (EEC) No 3061 /84 (4), olive growers must lodge their crop declarations as referred to in Article 3 ( 1 ) and (2) of Regulation (EEC) No 2261 /84 not later than 30 November of each marketing year, and producer organi ­ zations or associations thereof must lodge their members' crop declarations not later than 31 December of each marketing year ; Whereas these limits were extended for the 1 985/86 marketing year by Commission Regulation (EEC) No 143/86 (^ ; whereas experience has shown that the exten ­ sion granted is not long enough, in the light of the number of adjustments that have to be made, to allow olive growers and producer organizations or associations thereof to lodge the crop declarations within the specified time limits ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 143/86, '31 January 1986' and '28 February 1986' are hereby replaced by '31 July 1986' and '31 October 1986' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the. Official Journal of the European Communities. It shall apply with effect from 1 February 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. (*) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 208 , 3 . 8 . 1984, p. 3 . (&lt;) OJ No L 288 , 1 . 11 . 1984, p. 52. O OJ No L 19, 25 . 1 . 1986, p. 13 .